Case 20-30805-KRH              Doc 229      Filed 03/06/20 Entered 03/06/20 12:04:05                       Desc Main
                                           Document     Page 1 of 4


     Douglas M. Foley (VSB No. 34364)
     Sarah B. Boehm (VSB No. 45201)
     MCGUIREWOODS LLP
     Gateway Plaza
     800 East Canal Street
     Richmond, Virginia 23219
     Telephone: (804) 775-1000
     —and—
     Gregg M. Galardi (pro hac vice forthcoming)
     Daniel G. Egan (pro hac vice forthcoming)
     ROPES & GRAY LLP
     1211 Avenue of the Americas
     New York, New York 10036
     Telephone: (212) 596-9000

     Co-Counsel to Retail Funding (P1), LLC
     and Oaktree Value Opportunities Fund, L.P.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                )
                                                                )   Chapter 11
 In re                                                          )
                                                                )   Case No. 20-30805 (KRH)
 PIER 1 IMPORTS, INC., et al.,                                  )
                                                                )   (Jointly Administered)
          Debtors. 1                                            )
                                                                    Re: Dkt. Nos. 25 & 93
                                                                )

           RESERVATION OF RIGHTS OF RETAIL FUNDING (P1), LLC AND
       OAKTREE VALUE OPPORTUNITIES FUND, L.P. WITH RESPECT TO THE
       DEBTORS’ MOTION FOR ENTRY OF A FINAL ORDER (I) AUTHORIZING
      THE DEBTORS TO OBTAIN POSTPETITION FINANCING, (II) AUTHORIZING
       THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING LIENS AND
         PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
          (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE
             AUTOMATIC STAY, AND (VI) GRANTING RELATED RELIEF

          Retail Funding (P1), LLC, on behalf of itself and certain funds managed thereby and

 affiliated therewith (“Retail Funding”), and Oaktree Value Opportunities Fund, L.P., on behalf of


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter
      11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the Debtors’ service
      address is 100 Pier 1 Place, Fort Worth, TX 76102.
Case 20-30805-KRH            Doc 229      Filed 03/06/20 Entered 03/06/20 12:04:05                     Desc Main
                                         Document     Page 2 of 4



 itself and certain funds managed thereby and affiliated therewith (“Oaktree” and, together with

 Retail Funding, the “Term Lenders”), by and through their undersigned counsel, hereby file this

 reservation of rights with respect to the motion of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of a final order (i) authorizing the Debtors to

 obtain senior secured postpetition financing, (ii) authorizing the Debtors to use cash collateral,

 (iii) granting liens and providing superpriority administrative expense status, (iv) granting

 adequate protection, (v) modifying the automatic stay, and (vi) granting related relief [Dkt. No.

 25] (the “DIP Motion”). 2 In support hereof, the Term Lenders respectfully state as follows:

         1.       The Term Lenders are Prepetition Term Loan Lenders under the Prepetition Term

 Loan Agreement, but are not a party to the Plan Support Agreement, dated as of February 16, 2020,

 by and among the Debtors and certain consenting Prepetition Term Loan Lenders. The Term

 Lenders do not oppose the entry of a final order with respect to the DIP Motion, but make this

 filing to reserve their rights with respect to any ultimate allocation of fees and expenses in these

 cases and with respect to certain other issues.

         2.       As set forth in the Interim Order entered on February 18, 2020 in connection with

 the DIP Motion, the Prepetition Term Loan Agent, for itself and the Prepetition Term Loan

 Lenders, and the Prepetition ABL Agents, for themselves and the Prepetition ABL Lenders, are

 parties to an Intercreditor Agreement setting forth, among other things, the relative priority of their

 liens on and security interests in the Debtors’ assets and the order of application of any proceeds

 with respect to their respective collateral.

         3.       The DIP Senior Credit Facility preserves this priority structure of liens as between

 the DIP Secured Parties, on the one hand, and the Prepetition Term Loan Parties, on the other


 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the DIP Motion.


                                                        -2-
Case 20-30805-KRH         Doc 229    Filed 03/06/20 Entered 03/06/20 12:04:05              Desc Main
                                    Document     Page 3 of 4



 hand. Specifically, the DIP Secured Parties will continue to have a first priority lien on the ABL

 Priority Collateral (now, the DIP Primary Collateral), and the Prepetition Term Loan Parties will

 continue to have a first priority lien on the Term Priority Collateral. See Interim Order ¶¶ 4 and

 60.

         4.     The Debtors are currently running a process in accordance with certain Court-

 approved bidding procedures (the “Bidding Procedures”) pursuant to which the Debtors are

 seeking to sell all or any portion of their assets either as a going-concern or liquidation. Dkt. No.

 102. Accordingly, assets available for sale include the ABL Priority Collateral and the Term

 Priority Collateral. The Bidding Procedures provide that any bid submitted for all or a portion of

 the Debtors’ assets must, among other things, “use commercially reasonable efforts to indicate the

 allocation of the Purchase Price between ABL Priority Collateral and Term Priority Collateral.”

 Dkt. No. 102 at Ex. 1.

         5.     The deadline for interested parties to submit bids for all or part of the Debtors’

 assets is March 23, 2020, and there is no assurance that any bid or combination of bids will be

 sufficient to pay in full all DIP Facility Obligations and Prepetition Term Loan Obligations. Also,

 the budget attached to the DIP Motion contemplates significant administrative fees and expenses

 during these cases (including professional fees and debt service costs totaling more than $28

 million), but the Interim Order does not address how such fees and expenses will be allocated as

 between the DIP Primary Collateral and the Term Priority Collateral if the sale proceeds are not

 sufficient.

         6.     The Prepetition Term Loan Parties should not bear the burden of fees and expenses

 incurred by the estates to preserve, sell or otherwise dispose of the DIP Primary Collateral.

 Accordingly, any final order entered with respect to the DIP Motion should make clear that nothing



                                                 -3-
Case 20-30805-KRH         Doc 229    Filed 03/06/20 Entered 03/06/20 12:04:05              Desc Main
                                    Document     Page 4 of 4



 in such order is intended to finally determine the appropriate allocation of fees and expenses as

 between the DIP Primary Collateral and the Term Priority Collateral or impair any rights of parties

 in interest, including the Prepetition Term Loan Parties, with respect to allocation issues.

                                  RESERVATION OF RIGHTS

        7.      The Term Lenders expressly reserve all rights (a) in connection with any allocation

 as between the DIP Primary Collateral and the Term Priority Collateral of the fees and expenses

 incurred in administering these cases or in preserving or disposing of the Debtors’ assets, including

 the right ask this Court to make a determination as to the appropriate allocation of such fees and

 expenses, and (b) to contest any fees, costs, and administrative expenses incurred or proposed to

 be incurred in these cases.

 Dated: March 6, 2020
        Richmond, Virginia                     Respectfully submitted,

                                               /s/ Douglas M. Foley
                                               Douglas M. Foley (VSB No. 34364)
                                               Sarah B. Boehm (VSB No. 45201)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 775-1000
                                               Email: dfoley@mcguirewoods.com
                                                      sboehm@mcguirewoods.com
                                                        —and—
                                               Gregg M. Galardi (pro hac vice forthcoming)
                                               Daniel G. Egan (pro hac vice forthcoming)
                                               Ropes & Gray LLP
                                               1211 Avenue of the Americas
                                               New York, New York 10036
                                               Telephone: (212) 596-9000
                                               Email: Gregg.Galardi@ropesgray.com
                                                      Daniel.Egan@ropesgray.com

                                               Co-Counsel to Retail Funding (P1), LLC and
                                               Oaktree Value Opportunities Fund, L.P.


                                                  -4-
